department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list number release date _ jul t ep ra t3 legend company a company b fundc date h date j amount h amount j ira x account y dear this is in response to your request dated date for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code correspondence dated date supplemented the request page under penalty of perjury you have submitted the following facts and representations you are years of age and represent that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake made by company b which led to amount h and amount j being placed into a non-ira account you further represent that amounts h and j have not been used for any other purpose you maintained ira x with company a on date h and j you requested that company a directly transfer amount h and amount j to company b for investment in fund it was your intention that the funds were to be held in an ira with company b prior to c the direct transfer you inquired of company b as to whether an ira transfer to company b was appropriate you were told that it was appropriate late in you inquired of company b about increasing your investment with fund c and discovered after several conversations that company b was not a qualified ira custodian thus amounts h and j were invested in account y a non-ira account documentation submitted by you including statements received from company b and fund c reflecting that your investment was being held in an ira demonstrates that at all times you believed your funds were validly invested in an ira and had no basis to question company b’s status as a qualified ira custodian it was not until after the day period for rolling over had passed that you learned that amount h and amount j were not held in an ira based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to the distribution from ira x with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page z00740021 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date waiver under sec_408 of the code are eligible for the revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that your failure to accomplish a timely rollover was caused by an error made by company b which led to amounts h and j being placed into a non-ira account the information presented by you is consistent with your assertion that you attempted to rollover amount h and amount j therefore pursuant to sec_408 of the code the service waives the 60-day rollover requirement with respect to the distributions of amount h and amount j from ira x you are granted a period of days from the issuance of this ruling letter to contribute amounts j and h into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amounts j and h will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact j d wm please address all correspondence to se t ep ra t3 sincerely yours ji so ager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
